Citation Nr: 0517140	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
November 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from adjudications of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In May 1997, the 
RO, in relevant part, denied service connection for residuals 
of injuries involving the neck, right ankle and left hand; 
the RO also denied service connection for pes planus.  In a 
June 1998 decision, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for neck pain, a right ankle injury, and a 
left hand injury.  In framing the issues as the sufficiency 
of evidence to reopen these service connection claims, the RO 
determined the veteran had failed to timely appeal the May 
1997 adjudications of these claims.

In a decision issued in August 2001, however, the Board found 
the veteran had indeed timely appealed the RO's May 1997 
adverse determinations regarding her claims for service 
connection for neck pain, a right ankle injury, and a left 
hand injury.  The Board then remanded these claims to the RO 
for further development and consideration.  The Board also 
remanded the claim for service connection for pes planus.

While the case was on remand, the RO issued a decision in 
January 2003 granting service connection for pes planus.  The 
veteran has not appealed either the rating or effective date 
assigned for this condition.  So that claim has been resolved 
and is no longer before the Board on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This, in turn, means 
the only remaining claims are for service connection for 
residuals of injuries to the neck, right ankle and left hand.

The claims for service connection for residuals of injuries 
to the neck and left hand are being decided in this decision.  
Whereas, unfortunately, the claim for service connection for 
residuals of a right ankle injury again must be remanded to 
the RO, this time, however, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  An episode of neck pain from trauma noted in service was 
acute and transitory and resolved without chronic residual 
disability; there is no competent medical evidence that the 
veteran now has a neck or cervical spine disorder 
attributable to her military service.  

2.  A complaint of left hand pain noted in service was acute 
and transitory and resolved without chronic residual 
disability; there is no competent medical evidence that the 
veteran now has a left hand disorder attributable to her 
military service.  


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a left hand injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
February 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  She also was 
advised that it was her responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claims, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, hers and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting her with her claims, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  She has not 
identified private medical records that must be obtained.  
The claimant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claims 
so that VA could help her by getting that evidence.  She also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of February 2002, which 
obviously was sent after the RO's initial May 1997 decision 
denying service connection for neck, right ankle and left 
hand disorders.  But that initial decision occurred prior to 
even the VCAA becoming law (which did not happen until 
several years later, in November 2000).  It therefore stands 
to reason that the RO did not have any obligation to provide 
VCAA notice when initially adjudicating these claims because 
the law had yet to even take effect.

Also bare in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").



Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC in November 2003 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial decision, SOC and previous 
SSOC's).  The VCAA notice also was provided prior to 
recertifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  She even had an additional 
60 days after issuance of the SSOC to submit additional 
evidence in support of the appeal.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Slip op. at 
15 (quoting McDonough Power Equip., Inc. v. Greenwood, 464 
U.S. 548, 553 (1984).  Failure to provide notice before the 
first adverse decision by the AOJ would not have the natural 
effect of producing prejudice, and therefore, prejudice must 
be pled as to this deficiency.  Slip op. at 24.).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel, however, recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the February 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that she was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The February 2002 VCAA letter requested that she 
provide or identify any evidence supporting her claims for 
service connection for neck and left hand disorders.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him/her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of February 2002, the 
claimant was requested to respond within 60 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Residuals of a Neck Injury

Service medical records disclose that the veteran, in March 
1988, reported whiplash syndrome following a motor vehicle 
accident.  Clinical inspection showed full range of motion of 
the neck; no spasm was detected.  The assessment was neck 
spasm sequelae, by history.  An examination was performed in 
May 1996 for service separation.  The neck was evaluated as 
normal.  

A VA examination was performed in December 1996.  The veteran 
related that she had injured various parts of her body, 
including her neck, in an automobile accident in 1987.  
Physical and X-ray examination of the cervical spine was 
unremarkable.  The assessment was diffuse complaints of 
musculoskeletal pain, including pain in the neck, with 
negative physical and radiological findings.  



On VA examination in October 1997, the veteran again 
associated neck pain with a motor vehicle accident.  On 
clinical inspection, she had right axial rotation of the 
cervical spine to 80 degrees with visible pain.  The examiner 
mentioned that a VA nerve conduction study, performed in 
April 1997, showed no evidence of entrapment neuropathy or 
cervical radiculopathy.  The current diagnoses included neck 
pain/strain.  

VA clinical records, dated from 1997 to 2003, reflect the 
veteran's recurrent complaints of diffuse pain involving 
various parts of the body, including the neck.  The 
assessment was probable fibromyalgia with diffuse myalgias 
and arthralgias.  The veteran presented at a VA clinic in 
December 2000, reporting pain in both shoulders with certain 
movements, as well as pain in the cervical area.  Physical 
examination was performed, and the assessment was myofascial 
pain syndrome; no clinical evidence of cervical 
radiculopathy.  

A review of the record discloses that the veteran reported 
neck symptoms, described as whiplash syndrome, on one 
occasion during military service, in March 1988, following a 
reported motor vehicle accident.  Significantly, though, 
there were no objective findings at that time, despite any 
neck trauma she had sustained in the motor vehicle accident.  
Moreover there were no documented recurrences of neck 
problems during the remaining years of her military service 
through 1996.  As well, the first VA examination shortly 
after she left service was unremarkable for specific organic 
disorders involving her neck or cervical spine.  A second VA 
examination, also shortly after she left service, noted a 
neck sprain, but no examiner attributed that problem to any 
event or incident of her military service - including, 
in particular, the motor vehicle accident in question.

The medical evidence shows the veteran has experienced 
fibromyalgia during the years since service, a condition 
marked by diffuse muscle and joint pain, including neck pain.  
But clinicians have not attributed her fibromyalgia to any 
event or incident of her military service.  And this, again, 
includes the motor vehicle accident in question.  So, in sum, 
the medical evidence demonstrates that any neck symptoms she 
experienced during service were merely acute and transitory 
and resolved without producing chronic residual disability.  

In essence, the veteran's unsubstantiated lay assertion is 
the only evidence that she sustained a chronic neck disorder 
due to trauma during military service.  There is no 
indication from the record that she has medical training or 
expertise.  As a layperson, she is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
residuals of a neck injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Residuals of a Left Hand Injury

Service medical records are negative for complaints, findings 
or treatment of a left hand injury.  When the veteran was 
examined in May 1996, prior to her separation from service, 
she made no reference to a left hand injury, and the upper 
extremities were evaluated as normal.  She presented at a 
clinic in October 1996, while she was still in service, 
complaining of bilateral hand pain.  The assessment was 
recurring bilateral wrist pain; normal clinical examination.  
As well, the wrists were normal to X-ray examination.  
Specifically, there was no evidence of fracture, dislocation 
or soft tissue injury.

A VA examination was performed in December 1996.  The 
assessment was diffuse complaints of musculoskeletal pain, 
including pain in the hands, with negative physical and 
radiological findings.  

On VA examination in October 1997, the veteran reported she 
had sustained a left hand injury during service.  X-rays of 
the left hand and wrist were normal.  The diagnosis was left 
hand pain with questionable neuropathy pending nerve studies.  
The examiner mentioned that a VA nerve conduction study, 
performed in April 1997, showed no evidence of entrapment 
neuropathy or cervical radiculopathy.  

In May 2001, VA performed electrodiagnostic testing to rule 
out carpal tunnel syndrome.  The veteran complained of 
diffuse arthralgias and myalgias throughout the upper and 
lower extremities and the cervical, thoracic and lumbar spine 
region.  The impression was normal electrodiagnostic study.  
The examiner found no evidence of peripheral neuropathy 
affecting the upper extremities.  The assessment was probable 
fibromyalgia with diffuse myalgias and arthralgias.  

A review of the record provides no objective evidence that 
the veteran sustained any injury to her left hand during 
military service.  No left hand defect was identified on 
examination at a service department clinic in October 1996, 
shortly before her separation from military service in 
November 1996.  Also, despite her complaints of left hand 
pain during two VA examinations conducted over a period of 
about one year after she completed military service, the 
evaluating clinicians found no organic defects of the left 
hand or residuals of a left hand injury.

The veteran experiences diffuse pain involving the muscle and 
joints of various parts of her body, including her upper 
extremities and apparently her left hand.  Her diffuse pain, 
including any left hand pain, appears to be an expression of 
fibromyalgia.  But there is no medical opinion linking her 
left hand pain, attributable to fibromyalgia, to any event or 
incident of her military service, including any unreported 
left hand trauma.  In sum, a single recorded episode of 
bilateral hand pain - thus, including left hand pain - 
shortly before service separation, was an acute and 
transitory phenomenon that resolved without producing chronic 
residual disability.

The evidence in favor of finding that any left hand disorder 
now present is attributable to trauma sustained in military 
service consists solely of the veteran's own unsubstantiated 
allegations.  But as alluded to earlier, according to 
Espiritu, as a layperson, she simply is not qualified to 
render a diagnosis or a probative opinion concerning medical 
causation.  In reaching its determination that 


service connection is not warranted for residuals of a left 
hand injury, the Board has been mindful of the doctrine of 
the benefit of the doubt.  Since, however, the preponderance 
of the evidence is against the claim, this doctrine does not 
apply.  See Alemany, 9 Vet. App. at 519.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a left hand injury is 
denied.


REMAND

The veteran also maintains that she has a chronic disorder 
involving her right ankle as a result of trauma during 
service.  At the outset, the Board notes that service 
connection has been granted for residuals of a stress 
fracture of the right 5th metatarsal at the base of her right 
foot, so the matter at issue in this appeal is confined to 
her right ankle.

Service medical records include a June 1986 treatment 
notation indicating a complaint of right ankle pain after 
running.  The veteran denied sustaining trauma.  Clinical 
inspection of the ankle revealed tenderness along the lateral 
border of the malleous; her gait was antalgic.  The 
assessment was right ankle pain secondary to tendonitis.  At 
a clinic visit in December 1994, the veteran reported she had 
sustained a right ankle injury.  It was found that she had 
pain with dorsiflexion and inversion.  The assessment was 
status post ankle sprain impingement.

A VA examination was performed in December 1996, the month 
after the veteran was discharged from the military.  She 
referred to a right ankle injury during service, in 1992, 
requiring a cast.  Physical and X-ray examination of her 
right foot was unremarkable.  The assessment was diffuse 
complaints of musculoskeletal pain, including pain in the 
feet, with negative physical and radiological findings.

On VA examination in October 1997, the veteran again reported 
right ankle pain.  On clinical inspection, her right ankle 
had zero degrees of dorsiflexion.  X-rays of her right ankle 
were normal.  The diagnoses included right ankle pain, soft 
tissue injury, recurrent sprain residual.

VA clinical records, dated from 1997 to 2003, reflect the 
veteran's recurrent complaints of diffuse pain involving 
various parts of her body, although not, however, her right 
ankle.  The assessment was probable fibromyalgia with diffuse 
myalgias and arthralgias.

VA X-ray examination of the veteran's right ankle, performed 
in December 1999, was negative for evidence of fracture or 
dislocation.  No soft tissue abnormality was seen either.  
The right ankle was again normal on VA X-ray examination in 
August 2001 and November 2002.  

On VA examination in November 2003, the general appearance of 
both ankles was within normal limits.  Pain limited range of 
motion of the right ankle.  No fatigue, weakness, lack of 
endurance, or incoordination was seen.  X-rays of the right 
ankle were normal.  

A review of the record indicates the presence of occasional 
complaints of right ankle pain during service, with 
complaints of right ankle pain persisting over the years 
since service.  An ankle sprain was indicated by one service 
department clinician, and it appears that one VA examiner, 
shortly after service, suspected that any right ankle sprain 
then present was attributable to reported in-service 
ankle trauma.  

On a VA examination less than two years ago, no specific 
right ankle disorder was identified, yet pain was elicited on 
motion of the right ankle.  Generally, pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

There is no indication in the current record that VA 
examiners have attributed the veteran's complaints of right 
ankle pain to her chronic fibromylagia.  So on the current 
record, the Board cannot discern with certainty whether she 
has a specific organic disorder of the right ankle and, if 
she does, its relationship, if any, to her military service.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Even assuming there is a right ankle disorder accounting for 
the veteran's right ankle pain, there still must be medical 
evidence linking the disorder to her service in the military.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  So a definitive medical 
nexus opinion is needed concerning any right ankle disorder 
now present to decide this appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

What is the diagnosis of any current 
disorder of the veteran's right ankle?  
After identifying the nature of her right 
ankle disorder, assuming one exists, is 
it at least as likely as not (i.e., a 50 
percent or greater probability) that 
either the right ankle disorder had its 
onset in service or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).



3.  Then readjudicate the claim 
concerning the right ankle in light of 
any additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, send her 
and her representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


